DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on August 27, 2021, the objections the specifications and the 112(b) rejections in the previous office action (dated 04/27/21), are hereby withdrawn. Claims 1, 13, 20 and 23 have been amended, claims 12, 14 and 22 have been cancelled, and claims 2-11, 15-19 and 21 were previously presented. 
	Therefore, claims 1-11, 13, 15-21 and 23 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bethany Lahmann on September 3, 2021.
The application has been amended as follows: 
	In claim 13, Ln. 32, the phrase, “…the first and second removable tops…” has been change to “…the first removable top and the second removable top[[s]]…”
	In claim 13, Ln. 33, the phrase, “…the first and second removable tops…” has been change to “…the first removable top and the second removable top[[s]]…”
	In claim 13, Ln. 33, the phrase, “...a length of the sidewalls…” has been change to “…a length of the opposing sidewalls of the first component medical tray and the second component medical tray…”


Allowable Subject Matter
Claims 1-11, 13, 15-21 and 23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach the first component medical tray comprises a release mechanism positioned along a wall adjacent to the common interface and spaced from the common interface, and the release mechanism pushable along an axis perpendicular to an axis of the female mating feature, actuates the female mating feature to engage and disengage the female mating feature with the male mating feature of the second component medical tray (as recited in claim 1), nor does it teach the release mechanism, pushable along an axis perpendicular to an axis of the at least one female mating feature, actuates the at least one female mating feature to engage and disengage the at least one female mating feature with the at least one male mating feature of the first component medical tray (as recited in claim 13) and nor does it teach the release mechanism, pushable along an axis perpendicular to an axis of the plurality of female mating features, actuates the plurality of female mating features to engage and disengage the plurality of female mating features with the plurality of male mating features of the second component medical tray (as recited in claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736